Citation Nr: 1716103	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971 with service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction resides with the RO in Houston, Texas. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability and tinnitus, as a result of in-service noise exposure. A remand is necessary to provide the Veteran notice and an opportunity for a hearing. 

The Veteran submitted a VA Form 9, substantive appeal to the Board in April 2011 and indicated he sought a video conference hearing. See April 2011 VA Form 9 Appeal to Board of Veterans' Appeals. 

The Veteran was sent notice of a scheduled video conference hearing on April 10, 2017. The Veteran submitted written correspondence on April 11, 2017 notifying VA he was unable to attend the video conference hearing scheduled for April 17, 2017, due to a work conflict and requested his hearing be rescheduled. As the Veteran had previously notified VA of his unavailability to attend the April 17, 2017 hearing for good cause, the motion to reschedule the hearing is granted, and a remand is warranted for the Veteran to be provided notice and an opportunity for a video conference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing at the next appropriate opportunity. A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




